Citation Nr: 0831635	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  07-05 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 


THE ISSUE

Entitlement to an increased evaluation for service-connected 
hypertension, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1954 to December 
1981.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.


FINDINGS OF FACT

1.  The medical evidence of record does not show that the 
veteran's diastolic pressure readings are predominately 110 
or more.

2.  The medical evidence of record does not show that the 
veteran's systolic pressure readings are predominately 200 or 
more.


CONCLUSION OF LAW

The criteria for evaluation in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

With respect to the veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Specifically, the 
RO's letter to the veteran, dated in June 2006, satisfied the 
duty to notify provisions relating to the veteran's claim for 
an increased rating for his service-connected hypertension.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
defect may be cured by the issuance of a fully compliant 
notification letter followed by a re-adjudication of the 
claim).  The purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, including the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).  Moreover, there is no prejudice to the 
veteran because the preponderance of the evidence is against 
an increased disability rating in excess of what is being 
granted in this matter.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); see also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  

Additionally, prior to the final re-adjudication of issue the 
issue on appeal, the veteran was notified, via the RO's June 
2006 letter and the December 2006 Statement of the Case, that 
he must submit, or request that VA obtain, evidence of the 
worsening of his disability.  The RO's June 2006 letter 
notified the veteran that the assignment of a disability 
rating included consideration of the impact of the condition 
and symptoms on his employment.  Moreover, the August 2006 
rating decision and the December 2006 Statement of the Case 
informed him of the specific requirements to obtain a higher 
rating under the applicable diagnostic code.  The RO's 
letter, dated June 2006, provided notice to the veteran of 
the different types of evidence available to substantiate his 
claim for a higher rating.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008); Prickett, 20 Vet. App. at 376.  

Even if the VCAA notice letters were found not to meet the 
requirements of Vazquez-Flores, thereby creating a 
presumption of prejudice, this presumption has been overcome 
for the reasons discussed below.  In this case, the veteran 
was provided with the requirements of the specific statutes 
used in evaluating his condition in the statement of the 
case.  Moreover, the veteran's statements demonstrate his 
having actual knowledge and understanding that his condition 
needs to be worse in order for his claim herein to succeed.  
Specifically, in the veteran's Notice of Disagreement, dated 
in September 2006, he took note of the criteria for meeting 
the 20 percent disability level for hypertension, as cited in 
the August 2006 rating decision, and quipped that the 
requisite diastolic and systolic levels "appear to be much 
too high.  Persons with readings that high would be time 
bombs for a heart attack or stroke or both."  Based on the 
above, any notice deficiencies do not affect the essential 
fairness of the adjudication.  Therefore, the presumption of 
prejudice is rebutted.  For this reason, no further 
development is required regarding the duty to notify.

For the reasons addressed above, the Board finds that the 
content requirements of the notice VA is to provide have been 
met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained the veteran's 
service medical records, VA medical treatment records, and 
his identified private treatment records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Finally, there is no indication 
in the record that additional evidence relevant to the issue 
being decided herein is available and not part of the record.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Historically, the RO's February 1982 rating decision granted 
service connection for hypertension and assigned a 10 percent 
initial disability rating thereto, effective from January 
1982.

In this case, the veteran is seeking an increased disability 
rating in excess of 10 percent for his service-connected 
hypertension.  The veteran filed his claim in May 2006, and 
has submitted a cardiac catheterization report, an 
echocardiogram report, and a bypass surgery report, dated in 
May 2001, in support of his claim.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2007).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2007).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings 
are, however, appropriate when the factual findings show 
distinct time periods in which a disability exhibits symptoms 
that warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).
  
Under Diagnostic Code 7101, hypertension warrants a 10 
percent evaluation with diastolic pressure predominantly 100 
or more, or systolic pressure predominantly 160 or more, or a 
minimum evaluation for an individual with a history of 
diastolic pressure predominately 100 or more who requires 
continuous medication for control.  A 20 percent evaluation 
is warranted with diastolic pressure predominantly 110 or 
more or a systolic pressure predominately 200 or more.  38 
C.F.R. § 4.104, Diagnostic Code 7101.
.
After a longitudinal review of the evidence of record, the 
Board concludes that a rating in excess of 10 percent is not 
warranted for the veteran's service-connected hypertension.  
The medical evidence of record includes six separate blood 
pressure readings taken in June 2006 and July 2007.  These 
six blood pressure readings neither show a diastolic pressure 
reading of 110 or more nor a systolic pressure reading of 200 
or more.  Accordingly, the medical evidence of record does 
not show that the veteran's diastolic pressure readings are 
predominately 110 or more, or that the veteran's systolic 
pressure readings are predominately 200 or more.

The veteran was recently granted service connection at a 30 
percent disability rating for coronary artery disease, status 
post coronary artery bypass grafting, effective from May 
2006.  However, Note (3) to Diagnostic Code 7101 instructs 
that hypertension should be evaluated separate from 
hypertensive heart disease and other types of heart disease.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran, the doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 10 percent for hypertension is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


